DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification 

The disclosure is objected to because of the following informalities: Appropriate correction is required.

Paragraph 0012 states that “the operating voltage of the stacks is preferably below the so-called thermoneutral voltage, which is the minimum thermodynamic voltage at which a perfectly insulated electrolysis unit would operate.” It is unclear how the electrolysis unit can operate when the voltage is below the minimum thermodynamic voltage at which the electrolysis unit can operate. The applicants have argued that according to paragraph 0014 the temperature will decrease across an adiabatic stack, and the inlet temperature to the subsequent stack is then increased again by combusting a fraction of the formed hydrogen in air. Applicants' arguments are not persuasive, because it still unclear how the electrolysis unit can operate when the voltage is below the minimum thermodynamic voltage at which the electrolysis unit can operate.

Claim Objections 

Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC  § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1 and 12, application of voltage in the electrolysis units is an essential step in the claimed method. By not reciting this explicitly the applicants are trying to unreasonably broaden claim scope by including methods wherein a nitrogen part of the synthesis gas is provided by burning hydrogen produced by water or steam electrolysis in electrolysis units other than the series of electrolysis units recited in claim 1.

Further, since oxygen is generated as a co-product of hydrogen in stoichiometric quantities by electrolysis of steam, the amount of hydrogen produced would be just sufficient to burn off the generated oxygen. It is unclear how sufficient hydrogen is generated to burn off oxygen in the added air after it has been used to burn off the generated oxygen. If the solution to this issue is to have a divided electrolyzer where the generated oxygen is removed from the anode chamber of the electrolyzers, then use of a divided electrolyzer would be essential to the process and the applicants should limit the scope of the claimed invention to divided electrolyzers and not claim it to include undivided electrolyzers.

Claims 2-11 are rejected, because they also depend from the rejected claim 1. 
	
	Claims 13-19 are rejected, because they also depend from the rejected claim 12. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 13-15, the limitation “providing a nitrogen part of the synthesis gas is provided by burning the hydrogen produced by steam electrolysis by air in or between the electrolysis units” does not exclude burning hydrogen produced by steam electrolysis in electrolysis units other than the series of electrolysis units recited in claim 1. It is unclear if burning hydrogen produced by steam electrolysis in electrolysis units other than the series of electrolysis units recited in the claim is included in the claim scope or not. 

Further, since application of voltage in the series of electrolysis units is an essential step in the claimed method, and since hydrogen can be produced by steam electrolysis in electrolysis units other than the series of electrolysis units recited in claim 1, reciting that voltage is applied in the series of electrolysis units would remove all ambiguity whether voltage to the series of electrolysis units is applied or not.

Further, while the preamble recites a method for generating ammonia synthesis gas, there is explicit recitation of generating only nitrogen. Since hydrogen is burnt to generate nitrogen it is unclear if there is sufficient hydrogen left after burning for providing the hydrogen part of the ammonia synthesis gas. Further, it is unclear if the claimed invention generates ammonia synthesis gas having a composition suitable for being fed to the ammonia synthesis process.

Further, lines 5-6, with respect to the limitation “passing an outlet from one electrolysis unit to an inlet of a next electrolysis unit of the series of electrolysis units,” it is unclear what is passed from an outlet from one electrolysis unit to an inlet of the next electrolysis unit – (a) a mixture of unelectrolyzed steam, unreacted air, and hydrogen generated in the electrolyzer unit; (b) a mixture of unelectrolyzed steam, unreacted air, and hydrogen and oxygen generated in the electrolyzer unit; or (c) something else.

Further, lines 8-9, with respect to the limitation “adding compressed air after a last electrolysis unit of the series of electrolysis units,” it is unclear why air is added after the last electrolysis unit, because the objective of the method is to generate ammonia synthesis gas which is free of oxygen. The purpose of adding air after the last electrolysis unit is also unclear since the claim recites “providing a nitrogen part of the synthesis gas is provided by burning the hydrogen produced by steam electrolysis by air in or between the electrolysis units,” it implicitly excludes burning the hydrogen produced by steam electrolysis after the last electrolysis unit

Further, the claim as recited includes undivided electrolyzers. since oxygen is generated as a co-product of hydrogen in stoichiometric quantities by electrolysis of steam, the amount of hydrogen produced would be just sufficient to burn off the generated oxygen in an undivided electrolyzer. It is unclear how sufficient hydrogen is generated in an undivided electrolyzer to burn off oxygen in the added air after it has been used to burn off the generated oxygen. 

Further, it is unclear how the electrolysis unit can operate when the voltage is below the minimum thermodynamic voltage at which the electrolysis unit can operate. The applicants have argued that according to paragraph 0014 the temperature will decrease across an adiabatic stack, and the inlet temperature to the subsequent stack is then increased again by combusting a fraction of the formed hydrogen in air. Applicants' arguments are not persuasive, because it still unclear how the electrolysis unit can operate when the voltage is below the minimum thermodynamic voltage at which the electrolysis unit can operate.

Regarding claim 4, since paragraph 0012 of the specification states that thermoneutral voltage is the minimum thermodynamic voltage at which a perfectly insulated electrolysis unit would operate, it is unclear how the operating voltage of the stacks can be below the thermoneutral voltage. The applicants have argued that according to paragraph 0014 the temperature will decrease across an adiabatic stack, and the inlet temperature to the subsequent stack is then increased again by combusting a fraction of the formed hydrogen in air. Applicants' arguments are not persuasive, because it still unclear how the electrolysis unit can operate when the voltage is below the minimum thermodynamic voltage at which the electrolysis unit can operate.

Regarding claim 12, lines 4-5, the limitation “providing a nitrogen part of the synthesis gas is provided by burning the hydrogen produced by steam electrolysis by air inside the electrolysis units” does not exclude burning hydrogen produced by steam electrolysis in electrolysis units other than the electrolysis unit recited in claim 12. It is unclear if burning hydrogen produced by steam electrolysis in electrolysis units other than the electrolysis unit recited in claim 12 is included in the claim scope or not. 

Further, since application of voltage in the electrolysis unit is an essential step in the claimed method, and since hydrogen can be produced by steam electrolysis in electrolysis units other than the series of electrolysis unit recited in claim 12, reciting that voltage is applied in the series of electrolysis units would remove all ambiguity whether voltage to the electrolysis unit is applied or not.

Further, while the preamble recites a method for generating ammonia synthesis gas, there is explicit recitation of generating only nitrogen. Since hydrogen is burnt to generate nitrogen it is unclear if there is sufficient hydrogen left after burning for providing the hydrogen part of the ammonia synthesis gas. Further, it is unclear if the claimed invention generates ammonia synthesis gas having a composition suitable for being fed to the ammonia synthesis process.

Further, line 6, with respect to the limitation “adding compressed air after the electrolysis unit,” it is unclear why air is added after the electrolysis unit, because the objective of the method is to generate ammonia synthesis gas which is free of oxygen. The purpose of adding air after the last electrolysis unit is also unclear since the claim recites “providing a nitrogen part of the synthesis gas by burning hydrogen produced by steam electrolysis by air inside the electrolysis unit,” it implicitly excludes burning the hydrogen produced by steam electrolysis after the electrolysis unit.

Further, the claim as recited includes an undivided electrolyzer. Since oxygen is generated as a co-product of hydrogen in stoichiometric quantities by electrolysis of steam, the amount of hydrogen produced would be just sufficient to burn off the generated oxygen in an undivided electrolyzer. It is unclear how sufficient hydrogen is generated in an undivided electrolyzer to burn off oxygen in the added air after it has been used to burn off the generated oxygen. 

Regarding claim 13, it is unclear why air is added after the last electrolysis unit, because the objective of the method is to generate ammonia synthesis gas which is free of oxygen.

Regarding claim 14, the term “stack” suggests that there are multiple electrolysis units. It is unclear if the claim is directed to a single electrolysis unit or multiple electrolysis units.

Regarding claim 15, use of the qualifier “so-called” makes the claim indefinite.

Further, it is unclear how the electrolysis unit can operate when the voltage is below the minimum thermodynamic voltage at which the electrolysis unit can operate. The applicants have argued that according to paragraph 0014 the temperature will decrease across an adiabatic stack, and the inlet temperature to the subsequent stack is then increased again by combusting a fraction of the formed hydrogen in air. Applicants' arguments are not persuasive, because it still unclear how the electrolysis unit can operate when the voltage is below the minimum thermodynamic voltage at which the electrolysis unit can operate.

Claims 2-11 are rejected, because they depend from the rejected claim 1.

Claims 13-19 are rejected, because they depend from the rejected claim 12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cinti et al, “Coupling Solid Oxide Electrolyser (SOE) with Ammonia Production Plant, Applied Energy 192 (2017) 466-476 (hereinafter called Cinti), in view of US pre-grant patent publication no. US 2008/0311022 (hereinafter called Carrington). 

The term “thermoneutral” is interpreted to mean adiabatic, i.e., not generating or consuming heat. 

Regarding claims 1, 2, and 11, Cinti discloses a method for generating ammonia synthesis gas by electrolysis, said method comprising the steps of - feeding a mixture of steam and compressed air into an electrolysis unit (see Fig. 2 at the bottom of 1st column on page 468), wherein the electrolysis units are run in thermoneutral or endothermal mode (see Fig. 6 on page 471, and 1st paragraph of the Results and Discussion section on page 469).

Cinti discloses that nitrogen part of the ammonia synthesis gas is provided by air separation (see page 466, 2nd column), but Cinti does not disclose that the nitrogen part of the synthesis gas is provided by burning the hydrogen produced by steam electrolysis by air in or between the electrolysis units, wherein either air is added after each electrolysis unit, or air is added only after the last electrolysis unit.

Carrington is directed to production of ammonia using nitrogen obtained from combustion of air with hydrogen (see Abstract). Carrington teaches that the nitrogen part of the synthesis gas is provided by burning the hydrogen produced by steam electrolysis by air (see Fig. 1 and 5; and paragraphs 0022 and 0030). Carrington does not explicitly disclose use of a series of electrolysis units; and passing an outlet from one electrolysis unit to an inlet of a next electrolysis unit of the series of electrolysis units. However, 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cinti by providing the nitrogen part of the synthesis gas by burning the hydrogen produced by steam electrolysis as taught by Carrington and carrying out the steam electrolysis in a series of electrolysis units such that an outlet from one electrolysis unit is connected to an inlet of a next electrolysis unit of the series of electrolysis units instead of providing the nitrogen part of the ammonia synthesis gas by air separation as taught by Cinti. The person with ordinary skill in the art would have been motivated to make this modification, because Carrington teaches that the advantage of the modification would be to eliminate the expensive air separation unit, and one of ordinary skill in the art would have recognized that regulating the amount of air fed to an electrolysis unit would facilitate regulate the heat generated in the hydrogen gas combustion process, and thus the temperature in each electrolysis unit.

Further, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by performing routine experimentation to determine the details regarding where to add air and where to perform combustion.
 
Regarding claim 3, Cinti further teaches that the electrolysis unit(s) is/are solid oxide electrolysis cell (SOEC) stacks (see for example, Abstract). 

Regarding claim 4 paragraph 0012 of the specification states that thermoneutral voltage is the minimum thermodynamic voltage at which a perfectly insulated electrolysis unit would operate. Claim 4 can be examined for prior art only after the 112 (b) issue is resolved.

Regarding claim 5, there are only a finite number of options for burning the hydrogen produced by steam electrolysis by air is done, for example, inside the SOEC stacks, between separate SOEC stacks, before the SOEC stacks, or after the SOEC stacks. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by performing routine experimentation to determine where to burn the hydrogen produced by steam electrolysis by air.

Regarding claim 8, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by  adding compressed air after each electrolysis unit. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be combustion of oxygen in the air outside the electrolysis units.

Regarding claim 10, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by  burning the hydrogen between the electrolysis units. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be combustion of oxygen in the air outside the electrolysis units.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cinti et al, “Coupling Solid Oxide Electrolyser (SOE) with Ammonia Production Plant, Applied Energy 192 (2017) 466-476 (hereinafter called Cinti), in view of US pre-grant patent publication no. US 2008/0311022 (hereinafter called Carrington), as shown for claim 1 above, and further in view of US patent no. US  3,367,882 (hereinafter called Marshall).

Cinti in view of Carrington does not explicitly teach that the steam used is steam from an ammonia synthesis loop.  

Marshall is directed to a process for catalytic reforming of hydrocarbons to produce synthesis gas for use in the manufacture of synthetic ammonia (see column 1, lines 10-13). Marshall teaches that its process is capable of producing an unusually large quantity of high-pressure, byproduct steam for use in the synthesis gas and ammonia plant (see column 1, lines 34-40). Marshall further teaches that steam is recycled back into the zone of primary reforming (see column 2, lines 56-66).

It is noted that steam is used for generating hydrogen in both the conventional process of steam reforming of natural gas and in the SOEC process taught by Cinti. Therefore, one of ordinary skill in the art would have been motivated to apply the teaching regarding recycle of steam to the conventional process of steam reforming of natural gas to recycling steam to the SOEC process taught by Cinti.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cinti in view of Carrington by recycling steam generated in the ammonia synthesis loop to the SOEC process of Cinti as taught by Marshall. The person with ordinary skill in the art would have been motivated to make this modification, because Marshall teaches that steam generated in the ammonia synthesis loop is recycled back into the zone of primary reforming (see column 2, lines 56-66), and one of ordinary skill in the art would have been motivated to apply the teaching regarding recycle of steam to the conventional process of steam reforming of natural gas to recycling steam to the SOEC process taught by Cinti.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cinti et al, “Coupling Solid Oxide Electrolyser (SOE) with Ammonia Production Plant, Applied Energy 192 (2017) 466-476 (hereinafter called Cinti), in view of US pre-grant patent publication no. US 2008/0311022 (hereinafter called Carrington), and US patent no. US  3,367,882 (hereinafter called Marshall), as shown for claim 6 above, and further in view of Japanese patent application publication no. JP 2006016300 (hereinafter called Strait).

Cinti in view of Carrington and Marshall does not explicitly teach that the steam is mixed with recycle synthesis gas.

Strait is directed to a method for manufacturing ammonia from a synthesis gas stream (see Abstract). Strait teaches that a lean synthesis gas stream is recycled as a feed upstream from a reformer (see page 8, 4th paragraph).

It is noted that steam is used for generating hydrogen in both the conventional process of steam reforming of natural gas and in the SOEC process taught by Cinti. Therefore, one of ordinary skill in the art would have been motivated to apply the teaching regarding recycle of synthesis gas stream to the conventional process of steam reforming of natural gas to recycling synthesis gas stream to the SOEC process taught by Cinti.

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cinti in view of Carrington and Marshall by recycling both steam and synthesis gas to the SOEC process of Cinti as taught by Marshall and Strait. The person with ordinary skill in the art would have been motivated to make this modification, because of teachings of Marshall and Strait, and one of ordinary skill in the art would have been motivated to apply the teaching regarding recycle of synthesis gas to the conventional process of steam reforming of natural gas to recycling synthesis gas to the SOEC process taught by Cinti.

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 12, 1st paragraph, of their communication dated 10/11/2022 that there is no reason for a person having ordinary skill in the art to deviate from the "extremely high efficiency" and "reduction of 40% power input" disclosed in Cinti. Applicants' arguments are not persuasive, because the "extremely high efficiency" alleged by Cinti is due to the recovery of the high temperature heat from the Haber-Bosch ammonia synthesis process to the SOE electrolysis reactor. Modification of Cinti with the teachings of Carrington would not affect the "extremely high efficiency" achieved due to the recovery of the high temperature heat from the Haber-Bosch ammonia synthesis process to the SOE electrolysis reactor. Similarly, the power saving of 40% is also like to be enhanced in the process of Cinti modified with the teachings of Carrington, because the power savings also appears to be due to the lower power needs at the high temperature of the SOE electrolysis reactor.

Allowable Subject Matter 

Claims 9 and 12-19 are free of prior art.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 9 as a whole, including the limitation that burning of the hydrogen produced by steam electrolysis by air is done inside the electrolysis units of the series of electrolysis units.

The prior art of record does not teach or render obvious the invention of claim 12 as a whole, including the limitation of  providing a nitrogen part of the synthesis gas by burning hydrogen produced by steam electrolysis by air inside the electrolysis unit

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795